Citation Nr: 0113832	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to February 
1961.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Milwaukee, Wisconsin, in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder. 


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO concluded that 
the veteran's preexisting psychiatric disorder had not been 
aggravated by his period of active service.

2.  The evidence associated with the claims file subsequent 
to the RO's April 1982 rating decision is new and so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.

3.  There is clear and unmistakable evidence that the 
veteran's psychiatric disorder preexisted service.  

4.  The record contains no competent medical evidence of an 
increase in disability of the veteran's preexisting 
psychiatric disorder during active service.


CONCLUSIONS OF LAW

1.  The RO's April 1982 rating decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for a psychiatric disorder on the basis of new and 
material evidence is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's April 1982 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).
3.  The veteran's preexisting psychiatric disorder was not 
incurred in or aggravated by his period of active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  Historically, the Board 
observes that the veteran's claim of entitlement to service 
connection for a psychiatric disorder was initially 
considered and denied by the RO in a December 1961 rating 
decision.  The veteran requested that his claim be reopened 
in December 1968 and the RO denied the veteran's request to 
reopen in two separate February 1969 rating decisions.  In 
March 1982 the veteran requested the RO to reopen his claim 
and the RO denied the request in an April 1982 rating 
decision.  This decision was not appealed and became final.  
The RO denied the veteran's claim on the basis that his 
psychiatric disorder was shown to have preexisted service and 
was not aggravated by service.  Thereafter, in May 1997, the 
veteran requested that his claim for service connection be 
reopened on the basis of new and material evidence.  In a 
December 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim as there was no evidence to show that the 
veteran's preexisting psychiatric disorder was aggravated by 
service.  The veteran filed a timely notice of disagreement 
(NOD) and substantive appeal from that decision, giving rise 
to the current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's April 1982 rating decision.  Therefore, this 
RO decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 
3.104(a), 3.156, 20.302, 20.1103 (2000).  Accordingly, in 
order to reopen his earlier claim, the veteran must present 
or secure new and material evidence with respect to the 
claim, which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2000).  

The Board notes that following the issuance of the RO's 
December 1997 rating decision, the provisions of 38 U.S.C.A. 
§ 5107 were substantially revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative of any 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  The Board notes that the provisions 
of the VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In this case, the veteran and his representative were advised 
by the VA of the information required to reopen his claim for 
service connection for a psychiatric disorder and the Board 
may proceed with appellate review.  In this regard, the Board 
notes that in a June 1998 Statement of the Case (SOC) and 
September 1998, August 2000 and November 2000 Supplemental 
Statements of the Case (SSOC), the RO explained to the 
veteran and his representative that a successful claim to 
reopen would require the submission of evidence demonstrating 
that the veteran's preexisting psychiatric disorder was 
aggravated by his period of service.  Additionally, there is 
no indication that the veteran has requested the VA to assist 
in obtaining any VA or other identified private treatment 
records in connection with his claim.  As such, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the recently enacted VCAA.  
Because the veteran has been accorded an opportunity to 
submit additional evidence, and in fact has done so, the 
Board will proceed to adjudicate the issue on appeal based 
upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's April 1982 rating decision, the 
relevant evidence of record consisted of: (1) the veteran's 
service medical records; (2) a July 1961 VA examination 
report; (3) a November 1961 statement from George M. 
VerHoven, Director of Social Services of the Winnebago State 
Hospital; (4) a November 1961 statement from D. J. 
Martinetti, M.D.; (5) November 1961 and January 1969 
statements from H.S. Ashe, M.D.; (6) a November 1961 VA 
Social Study report; (7) July and September 1963 
Congressional inquiries from Congressman Alvin E. O'Konski; 
(8) VA inpatient and outpatient treatment records dated from 
May 1963 to July 1970 and (9) a March 1982 statement from the 
veteran.    

Collectively, this evidence revealed that prior to service, 
the veteran was treated on several occasions for unusual 
behavior patterns and was ultimately diagnosed with 
schizophrenic reaction.  A November 1961 Social Survey was 
conducted to assess the veteran's pre-service social and 
industrial activities.  The results indicated that the 
veteran demonstrated bizarre behavior, posturing and general 
confusion of thought.  He had such poor contact with reality 
that a real attempt to elicit information from him was not 
made.  It was indicated that the veteran's father was an 
alcoholic and had beaten the veteran and other members of the 
family on many occasions.  As early as 1956, the veteran 
demonstrated behavior disturbance and was asked to quit the 
Boy Scouts; he ran away from home and was found in another 
state; he tied his dog bicycle to the roof of his father's 
garage, and he developed trouble learning and getting along 
with other people which he and his family attributed to a 
reaction after receiving a polio vaccination.  The veteran 
was shown to have suffered a complete psychotic break at a 
school board meeting after which he was seen shooting a .22 
rifle into trees near small children.  At that point, the 
veteran was taken to jail pending admission to Madison 
Hospital.  While in jail, the veteran crawled into the 
airshaft and the heating system had to be dismantled in order 
to remove the veteran.  The veteran was taken to Madison 
Hospital where it was determined that he was too disturbed 
for the available diagnostic center facilities.  As such, he 
was admitted to Winnebago State Hospital and received 
treatment from Drs. Martinetti and Ashe.

A November 1961 statement from Dr. Martinetti indicates that 
he treated the veteran at the age of 15 in September 1957 for 
complaints of marked depression, insomnia and reluctance to 
go to school.  It was noted that the veteran had a poor home 
life.  A November 1961 statement from Mr. VerHoven indicates 
that the veteran was admitted as a voluntary patient to 
Winnebago State Hospital in May 1958 at the age of 15.  He 
was discharged in August 1958 with a diagnosis of 
schizophrenic reaction, acute undifferentiated type, 
recovered.  In a November 1961 statement from Dr. Ashe, he 
indicated that he treated the veteran for a laceration of the 
scalp.  Dr. Ashe stated that he was aware of the veteran's 
psychiatric treatment at a state facility, but indicated that 
he had not personally treated the veteran's psychiatric 
symptoms.  

While the veteran's July 1960 enlistment examination is 
negative for any type of psychiatric disorder, service 
medical records show that the veteran was hospitalized in 
October 1960 due to antisocial behavior including confusion, 
flattened affect and bizarre speech and behavior.  The 
veteran received electroconvulsive therapy and in November 
1960, he was diagnosed with schizophrenic reaction manifested 
by confusion, negativism and bizarre behavior.  In February 
1961, the veteran was discharged from service as a result of 
his psychiatric disorder.  

A July 1961 VA examination report reflects a diagnosis of 
schizophrenic reaction.  VA inpatient treatment records dated 
May 1963 to July 1970 show that the veteran was hospitalized 
and diagnosed with schizoid personality and schizophrenic 
reaction, chronic undifferentiated type.  

The evidence of record at the time of the RO's April 1982 
decision established that the veteran's psychiatric disorder 
clearly and unmistakably preexisted service.  However, there 
was no evidence that the veteran's preexisting psychiatric 
disorder was aggravated by service.  As such, the RO denied 
the veteran's claim for service connection. 

The pertinent evidence associated with the claims file after 
the RO's April 1982 rating decision includes: (1) VA 
treatment records dated December 1991 to July 1997; (2) an 
August 1997 statement from the veteran's sister; (3) an 
August 1997 statement from family friends; (4) August 1997, 
March 1999 and October 2000 statements from the veteran; (5) 
a September 1997 statement from the veteran's wife; (6) an 
August 1998 VA examination report; (7) request for 
information from the Naval Criminal Investigative Service 
(NCIS) and negative response; (8) request for information 
from the US Armed Services Center for Research of Unit 
Records (USARSCRUR) and negative responses; (9) service 
personnel records, and (10) a June 2000 VA examination 
report.

VA treatment records dated December 1991 to February 1995 
reflect that the veteran has received ongoing psychiatric 
treatment and has been repeatedly assessed with bipolar 
affective disorder.  VA records dated March 1997 to July 1997 
reflect a diagnosis of schizophrenia and indicate that the 
veteran's psychosis was stable.    

Lay statements from the veteran, his wife, and his sister and 
from family friends indicate that the veteran was a changed 
person when he returned home from service.  The veteran 
alleged that he functioned as a normal teenager with the 
exception of being misdiagnosed with a nervous disorder when 
his brother was killed in the Korean War.  The veteran 
claimed that the pain and grief he suffered when his brother 
died was mischaracterized and misdiagnosed as a nervous 
condition.  In his statements, the veteran indicated that he 
joined the Navy and on one occasion he fell asleep while on 
watch duty.  As punishment, he was placed in the stockade.  
The veteran claims that this incident triggered, or 
aggravated his current psychiatric disorder.  

The veteran was afforded a VA Special Mental Disorders 
examination in August 1998.  The VA examiner indicated that 
her assessment was based on a personal interview with the 
veteran, a review of his C-file and a detailed review of the 
veteran's medical records.  The veteran advised the VA 
examiner that his psychiatric disorder originated in service 
during basic training when he fell asleep while on watch.  He 
reported that someone hit him in the face and in return the 
veteran hit that person.  The veteran was forced to stay in 
the brigs due to the incident and while in the brigs he was 
beaten by three guys.  He was then hospitalized and diagnosed 
with an antisocial personality.  The examiner noted the 
veteran's preexisting psychiatric disorder and his ongoing 
treatment for a psychiatric disorder after his discharge from 
service.  The examiner diagnosed the veteran with bipolar 
disorder by history, in partial remission and opined that the 
veteran's

. . . psychiatric condition was 
aggravated by the incident that took 
place one week before he completed his 
basic training at Great Lakes, Illinois, 
which caused a severe psychotic reaction, 
which rendered him nonfunctional and 
unemployable until the present time.  
This is definitely not just a natural 
progression of his pre-service 
psychiatric condition.  

In a March 1999 statement, the veteran advised the RO that he 
could not provide any additional information regarding the 
incident to which the VA examiner referred in the August 1998 
examination report.  The veteran indicated that the incident 
was referenced in an in-service Clinical Board Report from 
the US Naval Hospital in Philadelphia, Pennsylvania.  A 
review of this report reveals that the veteran was placed in 
the brig because would not take orders and because he used 
foul language.  While in the brig, he was abusive to the 
personnel and was found in the brig with a belt around his 
neck.  The veteran's claim that he was assaulted was not 
recorded in this report.

The RO requested additional information to corroborate the 
veteran's report of being beaten in the brig during service 
from the NCIS, the USARSCRUR and the veteran.  In March 1999 
and February 2000, the USARSCRUR requested additional 
information and advised that coordinated efforts with the 
NCIS had failed to yield results and that there was no 
information on file to verify the assault incident described 
by the veteran.  

At the request of the RO, the veteran was afforded another VA 
examination in June 2000.  The RO prepared an extensive and 
detailed request for the examination.  The June 2000 VA 
examination report notes that the RO requested an opinion as 
to whether the evidence showed that the veteran suffered from 
a clinical disorder (schizophrenia or bipolar disorder) prior 
to entering service and whether a preexisting psychiatric 
disorder was aggravated by the veteran's period of service.  
Based on a review of the claims file, an attempted interview 
of the veteran and an interview of the veteran's wife, the 
examiner indicated that there was clear and compelling 
evidence that the veteran entered service with a preexisting 
schizophrenia disorder.  The examiner diagnosed the veteran 
with schizoaffective disorder, severe, chronic, bipolar type 
and stated that he was

. . . unable to assert confidently and 
unequivocally that the veteran's mental 
status could have been appreciably 
aggravated during his brief stint of 
service, while in training which the 
veteran himself recalled was not a 
particularly stressful experience.  He 
did say that he was beaten and throw[n] 
in the brig after he was 'kicked in the 
balls' by his reviewing officer while 
standing on parade.  However, this 
alleged assault on the part of an officer 
has not been verified and considering the 
unreliability of the veteran's recall and 
his tendency to falsify memory or report 
bizarre experiences, his account cannot 
be regarded as an actual stressor.  

*  *  *  *
To sum up, it is this examiner's opinion 
that the veteran's mental disorder 
definitely predated his admission to 
military service, and that the short 
period of time engaged in training did 
not appreciably aggravate the veteran's 
condition.  The nature of the veteran's 
schizophrenic disorder is predictive of 
exacerbations and acute episodes similar 
to the one which precipitated his 
hospitalization and subsequent release 
from service.  This was followed by 
frequent exacerbations of frequent 
psychotic episodes so that in retrospect, 
his hospitalization in service should be 
viewed as simply one of many in a 
downhill progression.  

The Board finds that the recently submitted evidence is new 
and material.  In this regard, the veteran has submitted 
evidence suggesting that his preexisting psychiatric disorder 
was aggravated by his period of active service.  
Specifically, in an August 1998 VA examination report, a VA 
physician opined that the veteran's preexisting psychiatric 
disorder was aggravated by his period of service and that the 
veteran's psychiatric disorder was definitely not just a 
natural progression of his pre-service psychiatric condition.  
This evidence is significant and must be considered in 
connection with evidence previously assembled to fairly 
decide the merits of the veteran's claim.  38 C.F.R. § 
3.156(a).  Accordingly, the veteran's claim for entitlement 
to service connection for a psychiatric disorder is reopened. 

Having reopened the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board must 
determine whether the veteran has presented sufficient 
evidence to warrant the grant of service connection.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.306(a) (2000).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1132 (West 1991 & Supp. 2000).  
In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether a 
psychiatric disorder was noted at the time of entry into 
service or whether there is clear and unmistakable evidence 
that the veteran's psychiatric disorder preexisted service.  
See 38 C.F.R. § 3.304(b) (2000).
In this case, the evidence of record shows treatment for and 
a diagnosis of a psychiatric disorder prior to service, but 
the veteran's enlistment examination dated in July 1960 
indicates that his psychiatric condition was clinically 
evaluated as normal and no preexisting diagnoses are listed.  
Accordingly, the Board finds that a psychiatric disorder was 
not "noted" as defined by 38 U.S.C.A. § 3.304(b).  The 
question then becomes whether there is clear and unmistakable 
evidence that a disability existed prior to service.  See 38 
U.S.C.A. §§ 1111, 1132.  In this regard, the Board notes that 
generally, medical evidence (other than the veteran's own lay 
history) is required to establish a preexisting condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

In this case, while the veteran was hospitalized and treated 
for a psychiatric disorder during service, there is no 
medical opinion in the service medical records indicating 
that the veteran had a preexisting psychiatric disorder.  
However, statements from Mr. VerHoven, Dr. Martinetti and Dr. 
Ashe based on examination of the veteran and on a review of 
his history clearly establish that the veteran had a 
preexisting psychiatric disorder.  Thus, the record contains 
clear and unmistakable evidence that the veteran's 
psychiatric disorder preexisted service and the presumption 
of soundness does not attach.  38 C.F.R. § 3.304(b).

The Board must now determine whether the veteran's 
psychiatric disorder was aggravated by his period of service.  
In August 1998, a VA examiner opined that the veteran's 
psychiatric disorder was clearly aggravated by his period of 
service.  However, this examiner's opinion was predicated on 
the veteran's report of being assaulted in service, which 
triggered the aggravation of his disorder.  The RO attempted 
to verify the assault by requesting information from the NCIS 
and the USARSCRUR.  In each case, the RO was advised that 
there was no record of any such incident.  Additionally, a 
review of the record shows that in June 1998, the RO 
specifically requested the VA examiner to review the record 
and determine whether the veteran suffered from a chronic 
psychiatric disorder before service, and whether his disorder 
was permanently aggravated by service or whether his symptoms 
were more likely due to the natural progression of his pre-
service disorder.  A review of the August 1998 examination 
report reveals that the examiner indicated that the veteran 
grew up in a loving family and that he had no major conflicts 
with the school authorities or civilian law.  However, 
pertinent evidence of record reflects that the veteran's 
father was noted to be an alcoholic who had beaten his wife 
and family on many occasions and that the veteran had several 
conflicts with school authorities and civilian law including 
being asked to quit the Boy Scouts, running away from home, 
shooting a .22 rifle into trees over children's heads and 
being suspended from school.  Thus, it appears that the VA 
examiner's findings contradict the evidence of record and the 
examiner gave no explanation for these contradictions.  

The Board finds that the June 2000 VA opinion is more 
probative than the August 1998 VA opinion, because the June 
2000 opinion was based on a more accurate assessment of the 
veteran's actual history.  As indicated, the August 1998 VA 
opinion was premised on the veteran's report of being 
assaulted in service and the VA examiner indicated that the 
veteran grew up in a loving home without experiencing any 
difficulties with school authorities or civilian law.  The RO 
was unable to confirm that the veteran was actually assaulted 
during service and the record is replete with evidence that 
the veteran had some difficulty at home with an alcoholic 
father, and he was involved in several transgressions 
involving school authorities and civilian law.  In June 2000, 
the VA examiner did not base his opinion on unsubstantiated 
reports or claims of the veteran.  The examiner offered clear 
reasoning for the conclusions reached.  Further, his report 
reflected a review of pertinent treatment records before 
concluding that the veteran's preexisting psychiatric 
disorder was not aggravated by service, and that his symptoms 
were actually part of the natural progression of his 
disorder.  As such, the Board concludes that the June 2000 VA 
opinion is more probative with regard to the issues of 
whether the veteran had a preexisting psychiatric disorder 
and whether this disorder was aggravated by service.  With 
respect to this conclusion, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown 7 Vet. App. 488, 493 (1995) (The Board may 
adopt a particular independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support the 
appellant's position).  

The Board has carefully weighed the evidence which has been 
presented with regard to the veteran's claim of entitlement 
to service connection for a psychiatric disorder, with 
consideration of the fact that in light of the recently 
enacted provisions of the VCAA, a "claimant" is entitled to 
the benefit of the doubt where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter.  See VCAA.  
However, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
psychiatric disorder based on aggravation of a pre-existing 
disorder, and as such, the benefit of the doubt doctrine is 
not applicable to this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Accordingly, the veterans' claim 
for service connection for a psychiatric disorder is denied.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

